PER CURIAM.
We reverse on the ground that dismissal of the suit for failure of plaintiff’s counsel to proceed with trial at the scheduled time imposes too harsh a penalty upon the litigant where said counsel moved for a continuance on the basis of a conflicting trial, and the record lacks any evidence showing a willful or blatant disregard for the court’s authority. The court may, of course, discipline the offending attorney by contempt or other appropriate punishment. Catogas v. Sapp, 397 So.2d 1182 (Fla. 3d DCA 1981); Alter v. Editorial Planeta, S.A., 389 So.2d 321 (Fla. 3d DCA 1980).
Reversed and remanded.